Exhibit 10.3

 

KOSMOS ENERGY LTD.

 

AMENDMENT NUMBER ONE TO

CONSULTING AGREEMENT

 

THIS AMENDMENT NUMBER ONE TO CONSULTING AGREEMENT (this “Amendment”), dated this
23rd day of February, 2012, to be effective as of January 1, 2012 (the
“Effective Date”), is by and between Kosmos Energy Ltd., a company incorporated
under the laws of Bermuda (“Kosmos”), and John R. Kemp (“Kemp”).  Unless
specifically set forth otherwise, reference to the “parties” in this Amendment
refers solely to Kosmos and Kemp.

 

W I T N E S S E T H

 

WHEREAS, Kosmos and Kemp entered into a Consulting Agreement dated October 31,
2011 (the “Consulting Agreement”) pursuant to which Kemp serves as a consultant
to perform such services as Kosmos may reasonably request from time to time
during the term of the Consulting Agreement, in addition to his duties serving
as a member of the Kosmos Board of Directors; and

 

WHEREAS, Kosmos and Kemp desire to amend certain provisions of the Consulting
Agreement as set forth in this Amendment.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants and
agreements set forth herein and for other good and valuation consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties, intending
to be legally bound, agree as follows:

 

1.          Capitalized Terms.  All capitalized terms used but not defined in
this Amendment shall have the same meaning as prescribed in the Consulting
Agreement.

 

2.          Amendment of Section 3.  Section 3 of the Consulting Agreement shall
be amended in its entirety to read as follows:

 

3.  Compensation.  As payment for Kemp’s fulfillment of the Consulting Services
and covenants set forth in this Agreement, Kosmos shall pay and provide to
Kemp:  (i) during the period beginning on January 1, 2012 and ending at the
expiration or earlier termination of this Agreement, $51,750 per month payable
in arrears; (ii) 18,000 common shares of Kosmos to be issued by Kosmos to Kemp
on the Effective Date, which shares shall become 100% vested at the expiration
of the Initial Term; and (iii) 12,000 common shares of Kosmos to be issued by
Kosmos to Kemp on the first day of each Renewal Term, if any, which shares shall
become 100% vested at the expiration of each such Renewal Term (collectively,
the “Compensation”).  At the request of either Kosmos or Kemp, the Compensation
may be curtailed at any time.  In addition to the Compensation, Kemp shall
continue to also receive his fees for serving as a member of the Kosmos Board of
Directors.  Kosmos and Kemp agree to review the terms of the Compensation at the
expiration of the Initial Term and each Renewal Term.

 

--------------------------------------------------------------------------------


 

3.          Execution and Delivery.    This Amendment may be executed in several
counterparts, all of which will together constitute a single agreement among the
parties.  Delivery by electronic transmission of an executed counterpart of the
signature page to this Amendment shall be as effective as delivery of a manually
executed counterpart of this Amendment.

 

4.          No Other Amendments.  Except as modified by this Amendment, all
provisions of the Consulting Agreement shall continue in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized representatives to be effective as date set forth
above.

 

 

KOSMOS ENERGY LTD.

 

 

 

 

 

By:

/s/ W. Greg Dunlevy

 

 

Name:

W. Greg Dunlevy

 

 

Title:

EVP/CFO

 

 

 

/s/ John R. Kemp

 

JOHN R. KEMP

 

2

--------------------------------------------------------------------------------